Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-18-2007

Liong v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1870




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Liong v. Atty Gen USA" (2007). 2007 Decisions. Paper 1088.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1088


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL
                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               _______________

                                     No: 06-1870
                                   _______________

                           SUKAMATO MILLION LIONG,

                                            Petitioner

                                             v.

                ATTORNEY GENERAL OF THE UNITED STATES,

                                          Respondent.
                                   _______________

                     Petition for Review of a Final Decision of the
                             Board of Immigration Appeals
                                (BIA No. A96-257-479)
                         Immigration Judge Donald V. Ferlise
                                   _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   May 10, 2007

            Before: RENDELL, JORDAN and ALDISERT, Circuit Judges.

                                 (Filed May 18, 2007)
                                  _______________

                              OPINION OF THE COURT
                                  _______________

JORDAN, Circuit Judge.

      Sukamato Million Liong, a citizen of Indonesia, petitions for review of the final

order of removal by the Board of Immigration Appeals (“BIA”) denying his application
for withholding of removal pursuant to 8 U.S.C. § 1231(b)(3). For the reasons that

follow, we will deny the petition.

                                            I.

       Liong, a native Indonesian of Chinese descent, entered the United States as a

visitor in February 2001. He remained in the United States after the expiration of his

visitor status, and on February 7, 2003, he applied for asylum. Liong thereafter received a

notice to appear in removal proceedings. At his hearing before the Immigration Judge

(“IJ”), Liong conceded that he was removable, that his asylum application was untimely,

and that he was applying only for withholding of removal and relief under the Convention

Against Torture (“CAT”).

       Liong contended that he feared persecution in Indonesia because he is Catholic

and ethnically Chinese. He presented no evidence that he had ever been persecuted. He

testified that, while he was in Indonesia, he did not have any problems because of his

religion or ethnicity, although there were some “minor problems” in his neighborhood in

Indonesia. His wife, children, and seven siblings remaining in Indonesia have continued

to attend church. He explained that he was afraid to return to Indonesia because “of the

existence of terrorists,” rumors about Muslim extremists, and church closings in various

places in Indonesia.

       The IJ denied Liong’s applications for withholding of removal and relief under the

CAT. After reviewing Liong’s testimony, the IJ concluded that Liong and his family had



                                             2
never been persecuted as a result of their ethnicity or religion. Regarding Liong’s

testimony about church closings, the IJ noted that, according to that testimony, those

churches were a nine hour automobile ride away from where Liong lived. Liong and his

family were not prevented from attending church. Finally, the IJ considered the most

recent State Department reports relating to religiously motivated violence in Indonesia,

but noted that those incidents occurred in parts of the country far from where Liong lived.

According to the IJ, there was no evidence in the record that the Indonesian government

was unwilling or unable to protect Christians and ethnic Chinese. Thus, the IJ concluded

that Liong had failed to prove that there was a clear probability that he would be

persecuted on his return to Indonesia, and denied his applications for withholding of

removal and relief under the CAT.

       Liong appealed to the BIA, challenging only the denial of withholding of removal.

On February 9, 2006, the BIA dismissed Liong’s appeal, concluding that “[t]he record

supports the Immigration Judge’s determination that [Liong] failed to meet his burden of

proving that, if he is removed to Indonesia, it is more likely than not that he will be

persecuted on account of his Chinese ethnicity or Catholic religion.”

       We have jurisdiction to review the BIA’s final decision pursuant to 8 U.S.C. §

1252(a)(1).1 Where, as here, the BIA defers to the IJ’s determination, we review the




  1
   Because Liong did not appeal the IJ’s decision regarding his CAT application, we may
not review that decision. 8 U.S.C. § 1252(d)(1).

                                              3
decision of the IJ. Abdulai v. Ashcroft, 239 F.3d 542, 549 n.2 (3d Cir. 2001). The IJ’s

factual determinations must be upheld if supported by substantial evidence, INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992), and “can only be reversed if the evidence is such that

a reasonable factfinder would be compelled to conclude otherwise.” Chavarria v.

Gonzales, 446 F.3d 508, 515 (3d Cir. 2006).

                                             II.

       To be entitled to withholding of removal pursuant to 8 U.S.C. § 1231(b)(3), Liong

must establish that there is a “clear probability” that he will be persecuted on account of a

protected ground on his return to Indonesia. INS v. Stevic, 467 U.S. 407, 424 (1984).

“The question under that [clear probability] standard is whether it is more likely than not

that the alien will be subject to persecution.” Id. Liong may meet this burden by showing

that in Indonesia there is “a pattern or practice of persecution of a group of persons

similarly situated” to him on account of a protected ground. 8 C.F.R. § 208.16(b)(2).

“[T]o constitute a ‘pattern or practice,’ the persecution of the group must be systemic,

pervasive, or organized . . . [and must be] committed by the government or forces the

government is either unable or unwilling to control.” Lie v. Ashcroft, 396 F.3d 530, 537

(3d Cir. 2005).

       Liong argues that the IJ failed to consider the evidence of religious intolerance in

Indonesia and that the evidence, properly considered, demonstrates a pattern or practice

of persecution in Indonesia on account of religion. Liong points to the 2004 International



                                              4
Religious Freedom Report for Indonesia prepared by the United States Department of

State (the “2004 Report”), which describes attacks on churches and other interreligious

violence in parts of Indonesia. According to the report, “[a]lthough the Government

made significant efforts to reduce interreligious violence, such violence occurred . . .

[and,] [o]n some occasions, the Government tolerated the abuse of religious freedom by

private groups or failed to punish perpetrators.” The State Department’s 2003 Country

Report on Human Rights Practices for Indonesia also indicates that the Indonesian

government at times failed to protect the fundamental rights of minority groups, including

religious minorities. According to Liong, this evidence shows that there is a pattern or

practice of persecution of Christians in Indonesia.

       Contrary to Liong’s assertion, the record shows that the IJ did consider the State

Department reports. The IJ concluded that the violence was not sufficiently widespread

or conducted with sufficient government involvement to qualify as persecution.

According to the 2004 Report, the worst of the interreligious fighting appeared to have

occurred in particular regions of the country, Central Sulawesi and the Moluccas.

Importantly, “[s]ome notable advances in interreligious tolerance and cooperation

occurred during the period covered by the [2004 Report]. Government officials together

with Muslim and Christian community leaders continued to work together to diffuse

tensions in conflict areas, particularly in Central Sulawesi and the Moluccas.” Id. Thus,

while there is evidence of some instances of government tolerance for religious violence,



                                              5
the 2004 Report supports the conclusion that the Indonesian government is, on the whole,

trying to prevent interreligious conflict. Therefore, while we would not go so far as to say

there is no evidence of problems in Indonesia with the policing of ethnic and religious

violence, there is support for the IJ’s ultimate conclusion that the violence was not

sufficiently widespread or conducted with sufficient government involvement to qualify

as persecution.

                                             III.

       Liong does not claim that he and his family have been the target of persecution in

Indonesia. Thus, his failure to demonstrate a pattern or practice of persecution means that

he has failed to prove that it is more likely than not that he will be persecuted on returning

to Indonesia. We will therefore deny his petition for review.




                                              6